Citation Nr: 1133849	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-24 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for squamous cell lung cancer, to include as secondary to in service Agent Orange exposure.

2.  Entitlement to service connection for polycythemia, to include as secondary to squamous cell lung cancer.  

3.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to in service Agent Orange exposure.

4.  Entitlement to service connection for lymphocytic leukemia, to include as secondary to in service Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2007 for further development.  

The RO has complied with the Board's November 2007 remand directives.  The Board directed the RO to ask the Veteran for dates, locations, and the nature of the alleged herbicide exposure.  The RO complied with the directive by way of an October 2009 correspondence to the Veteran.  The Board directed the RO to furnish the description of the exposure to C&P service via email and request a review of the Department of Defense's inventory of herbicide operations.  The RO complied with the directive by way of February 2010 and March 2010 emails.  The Board directed the RO to submit a request to the United States Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  The RO complied with the directive by way of an April 2010 request, to which it received an April 2010 response for JSRRC.  

The Veteran presented testimony at a Board hearing in July 2007.  A transcript of the hearing is associated with his claims folder. 

The issues of entitlement to service connection for diabetes mellitus type II, and entitlement to service connection for lymphocytic leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Squamous cell lung cancer was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to claimed exposure to herbicide agents during service. 

2.  Polycythemia was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to a service connected disability.


CONCLUSIONS OF LAW

1.  Squamous cell lung cancer was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Polycythemia was not incurred in or aggravated by the Veteran's active duty service, nor is it secondary to a service connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated July 2004

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO sent the Veteran a November 2007 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his squamous cell lung cancer and polycythemia.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that squamous cell lung cancer and polycythemia, first reported many years post service, had their onset in service or are otherwise related thereto.  The Board notes that in contrast to the Veteran's claims for diabetes mellitus and lymphocytic leukemia, the Veteran has not provided a medical opinion that attributes either squamous cell lung cancer or polycythemia to service.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

As noted in the November 2007 remand, the Veteran does not contend, nor do his treatment records indicate, that he had squamous cell lung cancer or polycythemia in service or within one year of service.  Instead, the Veteran contends that he was exposed to Agent Orange in service and that his lung cancer is a result of this exposure.  The Veteran also contends that his polycythemia is secondary to his lung cancer with right pneumonectomy.

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e) (including respiratory cancers).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.

Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam; service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, the Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Squamous cell lung cancer

In this case, the Veteran's service records do not indicate that the Veteran had service in the Republic of Vietnam.  The service records indicate that he served with the 5th Mobile Communications Group stationed at Robins Air Force Base (AFB) from October 17, 1967 through August 7, 1968.  Travel orders dated January 27, 1968 through April 29, 1968 indicate that the Veteran had temporary Duty to Osan AFB in Korea.  The Veteran also testified that that he was stationed in Korea at Kimpo AFB from January or February 1968 to approximately August 1968.  The Veteran indicated that he did not serve at Osan AFB, but rather was assigned to Kimpo AFB for his time in Korea.  He noted that Kimpo AFB was approximately 5 miles from the Demilitarized Zone (DMZ) and that his duties were that of an Air Traffic Controller.  The Veteran's DD 214 reflects that his primary specialty in the service was Air Traffic Control Technician.  In his testimony before the Board, the Veteran also indicated that he took many trips to the DMZ during his tour in Korea. He indicated that he and several of his fellow servicemen would use these visits as outings to shop and visit the posts along the DMZ.  

In support of his claim, the Veteran submitted the statement of a fellow serviceman dated July 2006.  This serviceman indicated that he was assigned to the group from Robins AFB in Georgia that was sent TDY to Osan AFB in Korea.  He noted that when the group deplaned at Kimpo AFB, they were informed that they would be staying there, rather than going on to Osan AFB.  He also indicated that the Veteran was in this group.  During the six months that they were at Kimpo, this serviceman indicated that many trips were made to the DMZ on tours.

The Veteran also submitted treatment records from Dr. S.J.O. and Grant Riverside Methodist Hospital.  These records are thorough in documenting the treatment of the Veteran's disabilities.  However, they fail to provide evidence that the Veteran's disabilities were incurred in service, or that the Veteran was exposed to Agent Orange during service.  

At the July 2011 Board hearing, the Veteran testified that he was diagnosed with lung cancer in 2000.  When asked what his treating physicians thought regarding the etiology of the disability, the Veteran responded by saying that he was a smoker.  

With regards to his alleged stop in Vietnam while on his way home from Thailand, the Veteran testified that it was not for very long (only a couple of hours).  However, he stated that he did get off the plane.  He also testified that he actually witnessed Agent Orange being sprayed approximately once per week.  He stated that he saw a trailer with a big tank on it, and spraying out the back.  He reported that this took place just inside the perimeter of the grounds, in order to keep forestry down around the runway.  He denied ever having participated in any of the spraying.      

In order to warrant presumptive service connection for Agent Orange exposure in the Republic of Korea, the Board notes that the Department of Defense (DoD) has identified specific units that served in areas along the demilitarized zone (DMZ) in Korea where herbicides were used between April 1968 and July 1969.  VBA's Adjudication Procedure Manual, M21-1 provides that VA is to concede exposure to herbicides on a factual basis if a Veteran alleges service along the DMZ in Korea, and was assigned to one of these units between April 1968 and July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l).  If the Veteran was not assigned to one of the listed units, then a request is to be submitted to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the location of a Veteran's unit.  In this regard, the Board notes that the Court has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

In this case, the Veteran's unit is not listed among those delineated in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l).  Consequently, the Board remanded the claim with directives to the RO to make a request to the JSRRC for verification of the location of a Veteran's unit.  

In April 2010, the JSRRC responded that the available historical records did not document that members of the Veteran's unit performed duties along the DMZ.  The JSRRC also stated that the records failed to document the departure or arrival of individual unit members or their personal travels.  

In the Veteran's May 2011 brief, he contended that the VA concedes exposure to herbicides if it can be proven that the Veteran spent time in the DMZ.  However, in this case, the JSRRC was not able to substantiate the testimony of the Veteran (or the July 2006 correspondence from his fellow serviceman) that he served in a DMZ.  

Moreover, the Veteran's testimony at his Board hearing suggests that the physicians that diagnosed his lung cancer attributed the disability to the Veteran's habit of smoking.  He admitted that the VA doctor at the Agent Orange registry examination facility could not say for certain whether his disabilities were caused by Agent Orange.  

The Veteran's claim for squamous cell lung cancer is based entirely on his alleged exposure to Agent Orange.  Though the Board finds the Veteran to be largely credible, there is simply no record of either the Veteran's alleged layover in Vietnam or his trips to the DMZ while stationed in Korea.  Consequently, the preponderance of the evidence is against a presumptive finding of service connection based on exposure to Agent Orange.    

Moreover, the Board notes that there are no findings attributed to lung cancer in the service treatment records; nor is there any competent medical opinion attributing his lung cancer to any incident of service.  In reviewing the Veteran's testimony, it does not appear that he is alleging continuity-of-symptomatology; the Board nonetheless notes that the Veteran is not competent to provide an alternate theory of causation.  Such an allegation of causation is different from descriptions of continuity of symptomatology, which in many instances a Veteran is competent to provide.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the preponderance of the evidence is against a finding of service connection on a direct basis.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for squamous cell lung cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Polycythemia

The Veteran contends that his polycythemia is secondary to his lung cancer with right pneumonectomy.  Since the Veteran's claim for service connection for lung cancer was denied, a service connection claim based secondarily on his lung cancer must also be denied.

With regards to direct service connection, the service treatment records fail to reflect any findings attributed to polycythemia.  The Veteran did not render any testimony that would support a theory of entitlement to service connection on a direct basis.  Once again, the Veteran does not allege continuity-of-symptomatology or that his polycythemia is related to service on a direct basis.  However, the Board notes that he is not competent to provide an alternate theory of causation.  See 38 C.F.R. § 3.159(a)(2).  With no evidence of polycythemia in service and no nexus opinion linking it to an incident of service, the preponderance of the evidence weighs against the claim.  See Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for squamous cell lung cancer and polycythemia is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran obtained a July 2007 correspondence in which Dr. S.J.O. stated that in his professional opinion, the Veteran's Agent Orange exposure caused his diabetes.  He also opined that the Agent Orange exposure may have played a role in the Veteran contracting leukemia.  

In light of McLendon, the Board finds that a VA examination and opinion are warranted in order to determine whether the Veteran's diabetes mellitus and leukemia are due to service (due either to exposure to herbicides or on a direct basis).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the etiology of the Veteran's diabetes mellitus type II and lymphocytic leukemia.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's diabetes mellitus type II and/or lymphocytic leukemia began during or is causally linked to any incident of service, to include Agent Orange exposure.

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for diabetes mellitus type II and/or lymphocytic leukemia.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


